Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
 	Please note the Examiner for this application has CHANGED.
Applicant's Amendment to the Claims filed on 11/30/2020 has been entered.
Claims 71-82 are newly added.
Claims 62-68, and 70-82 are pending.
Claim 70 and 81-82 stand withdrawn to non-elected subject matter.
Claims 62-68, and 71-80 are examined in this office action.
Election/Restrictions
Note: The examiner has required restriction between combination and subcombination inventions. The elected invention is directed to a subcombination, and claims thereto are subsequently found allowable, claims depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 66-68 and 79-82 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 66-68 and 79-82 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims encompass host cells intended to be present in a human being.  A claim to a cell within a human being is considered to be directed to a human organism.  It would be remedial to recite isolated host cell or to otherwise distinguish the claimed host cell from a cell within a human being.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 62-68, and 71-82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Currently amended claim 62 recites the limitation "the sgRNA target sequence" in line 11.  There is insufficient antecedent basis for this limitation in the claim because it is unclear which of the plurality of sgRNA target sequences previously referred to in the claim are providing the antecedent basis for "the sgRNA target sequence" in line 11.
Additionally, currently amended claim 62 recites the limitation "the 3’ UTR" in line 12.  There is insufficient antecedent basis for this limitation in the claim because there is not prior reference to a 3’ UTR in the claim.
Claims 63-65, 71-78, are indefinite because they depend upon claim 62 and are not remedial.
Currently amended claim 66 recites the limitation "the sgRNA target sequence" in line 11.  There is insufficient antecedent basis for this limitation in the claim because it is unclear which of the plurality of sgRNA target sequences previously referred to in the claim are providing the antecedent basis for "the sgRNA target sequence" in line 11.
Additionally, currently amended claim 66 recites the limitation "the 3’ UTR" in line 12.  There is insufficient antecedent basis for this limitation in the claim because there is not prior reference to a 3’ UTR in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Currently amended claims 62-68, and 71-80 are rejected under 35 U.S.C. 103 as being unpatentable over US2017/0022507 to Reyon et al (with priority to 04/01/2015), in view of Dickinson et al (Nature Methods Vol 10, No. 10, published 09/01/2013, pages 1028-1036) in view of Cost et al (of record) and Taniwaki et al (of record), in further view of the Geisinger Dissertation (June 2015), and further in view of Zhang et al (US2016/0208243 filed on 12/18/2015). 
claims 62 and 66, Reyon et al disclose a host cell comprising a CRISPR Cas9 composition comprising for use in homologous recombination where the targeting domain is configured to target a coding or non-coding region of a CFTR gene or SCNN1A gene, where the non-coding region comprises a 3’ UTR (e.g., ref claim 20).  Although claim 20 recites a promoter this region is written in the alternative in reference claim 20 and thus does not teach away from being a promoterless construct).  Taniwaki et al teach a trapping vector usually contain a promoter-less reporter gene downstream a splice acceptor and a selectable marker gene such that when integrated into endogenous genes, a fusion transcript between the endogenous gene and the reporter gene is produced and the expression of the trapped gene may be monitored (see page 163, bridging paragraph). Taniwaki et al teach trap vectors carrying IRES have been widely used and proven to trap various genes expressed in ES cells (see page 163, 2nd col., 2nd paragraph). Taniwaki et al. also teach a trap vector that comprises 3 stop codon 5’ of the coding sequence (see Figure 1 and legend).
The Geisinger Dissertation discloses CRISPR/Cas9 gene editing methods and composition using mammalian pluripotent stem cell host cells including CRISPR/Cas9-Mediated Non-Homologous End-Joining (e.g., Chapter 3) using knock-in cassette constructs and homologous recombination (e.g., Chapter 4).
Per claims 63 and 67, Cost discloses that the two sgRNAs are encoded by one or two DNA molecules. Cost et al teach a donor construct that comprises a transgene 
Per claims 64 and 68, Dickinson et al discloses a Cas9 protein or a DNA molecule encoding a Cas9 protein (e.g., abstract).
Per claims 65 and 66, Zhang et al discloses a Cpf1 protein or a DNA molecule encoding a Cpf1 protein for use in CRISPR/Cas complexes for gene editing including homologous recombination (e.g., para 0486).  One of ordinary skill in the art would have been motivated to use Cpf1 instead of Cas9 in a gene-editing method in a host cell because Cpf1 (aka Cas 12a) is smaller and simpler endonuclease structure than Cas9.
Per claims 71 and 79, Reyon, Cost, and Geisinger discloses the host cell is a mammalian host cell.
Per claims 72 and 80, the Geisinger Dissertation discloses CRISPR/Cas9 gene editing methods and composition using mammalian pluripotent stem cell host cells including CRISPR/Cas9-Mediated Non-Homologous End-Joining (e.g., Chapter 3) using knock-in cassette constructs and homologous recombination (e.g., Chapter 4).
Per claim 73, each of Cost et al and the Geisinger Dissertation discloses wherein the donor construct comprises at least one reporter gene (e.g., Geisinger Chapter 3 and 4).
Per claim 74, Reyon et al discloses wherein the coding sequence for the at least one gene encodes a functional protein.  Reyon et al disclose a host cell 
Per claim 75, Reyon et al discloses wherein the sgRNA target sequence site within the donor construct is about 10 to about 50 nucleotides in length (e.g., ref claim 24).  Cost et al teach that the double stranded donor may comprise sequences from 1-200 kb, and the nuclease cleavage sites may be for any nuclease (see paragraph [0141], line 1-4 and 11-12). 
Per claim 76, Dickinson et al disclose wherein the sgRNA target sequence is a nonmammalian sgRNA target sequence (e.g., editing C. elegans genome, per abstract).
Per claim 77, Cost et al disclose tandem repeats of human insulator sequences at the 5’ end of the sgRNA target sequence site located at the 5’ end of the IRES.  For example, Cost et al teach that the donor may comprise any sequence of interest including polypeptide coding sequence, promoter sequence, enhancer sequence, reporter gene such as GFP (see paragraph [0146]), IRES, insulators, shNRAs (see paragraph [0157]-[0158]). 
Cost et al teach that the nuclease may be a system comprising CRISPR system, which may be engineered to target any sites (paragraph, [0108], [0115], [0116]-[0118]). 
Cost does not explicitly describe a donor construct that comprises two sgRNA recognition sites flanking the transgene, however, the above cited section at least 
Especially per claim 78, Cost et al does not specifically teaches an IRES on the 5’ end of the coding sequence, or further comprising multiple-stop codons at the 5’ end on the donor construct.  Taniwaki et al teach a trapping vector usually contain a promoter-less reporter gene downstream a splice acceptor and a selectable marker gene such that when integrated into endogenous genes, a fusion transcript between the endogenous gene and the reporter gene is produced and the expression of the trapped gene may be monitored (see page 163, bridging paragraph). 
Taniwaki et al teach trap vectors carrying IRES have been widely used and proven to trap various genes expressed in ES cells (see page 163, 2nd col., 2nd paragraph). Taniwaki et al. also teach a trap vector that comprises 3 stop codon 5’ of the coding sequence (see Figure 1 and legend).
It would have been obvious to an ordinary skilled in the art to include an IRES and multiple stop codon in the promoter-less donor vector rendered obvious by the teaching of Cost et al for the rationale of increased expression of the reporter gene based on the teaching of Taniwaki et al. It would have been a design choice to include such elements for their known function to achieve the predictable results. 
 codons in optimal positions in a donor vector to arrive at the presently claimed invention.  
Response to Arguments
The applicants’ arguments filed on 11/30/2020 have been fully considered but are unpersuasive as they may pertain to this new grounds of rejection. With regard to the argument directed to the unlimited number of combinations, the basic design for the donor construct taught by Cost comprises 1) a coding sequence for at least one gene; 2) polyA segment at the 3’ end of the coding sequence: and 4) two nuclease targeting sites at the 5: of transgene, and 3’ of the poly A segment. The only difference between the example given in Cost and the claimed donor construct is that Cost made the donor construct with TALEN nuclease recognition sites, whereas the claimed donor construct uses sgRNA target sequences. Since Cost teaches the nuclease system may be a CRISPR system, it would have been obvious to an ordinary skilled in the art to replace the TALEN nuclease recognition sites with sgRNA targeting sites. Such simple substitution of nuclease targeting sites would not have been picking and choosing from unlimited combination as alleged by Applicant. With regard to the inclusion of IRES, the ordinary skilled in the art would have been motivated to nd col., 2nd paragraph). Inclusion of the IRES in the construct taught by Cost at 5' of the promoterless transgene and 3’ to the nuclease target site would have been obvious to an ordinary skilled in the art for integration of the IRES transgene into the genome because there would not have been other order to achieve this purpose. As such, the claimed elements are not among unlimited choice one may choose from, but a very basic design for a donor nucleic acid for NHEJ based on the teaching from Cost and Taniwaki. With regard to the argument that Taniwaki teaches away from inclusion of IRES, Applicant is reminded that one example from using IRES not showing advantage does not teach away from IRES because Taniwaki also teach that others reported using IRES in trap vector increases 6,7 fold higher colony formation efficiency than vector without IREvS (see page 1.70, 2nd col,, 2m paragraph), and trap vectors carrying IRES have been widely used and proven to trap various genes expressed in ES cells (see page 163, 2nd col., 2nd paragraph). With respect to the argument based on unexpected result, the declaration under 37 CFR 1.132 filed 7/24/2019 is insufficient to overcome the present rejection for obviousness 
As discussed in the previous office action, the declaration provides He et al. to demonstrate that the claimed donor constructs directed to successful integration and expression of a transgene in the presence of sgRNA and Cas9, at frequencies exceeding 20% and 11% respectively, which is unexpected without pre-selection and enrichment. The declaration states that such frequency is higher than expression efficiencies obtained  targeting sites. Such simple substitution of nuclease targeting sites would not have been picking and choosing from unlimited combination as regarded by the declaration. With regard to the inclusion of IRES, the ordinary skilled in the art would have been motivated to include said sequence based on the teaching from Taniwaki because Taniwaki teach trap vectors carrying IRES have been widely used and proven to trap various genes expressed in ES cells (see page 163, 2aa col., 2nd paragraph). Inclusion of the IRES in the construct taught by Cost at 5’ of the promoterless transgene and 3’ to the nuclease target site would have been obvious to an ordinary skilled in the art for integration of the IRES transgene into the genome because there would not have been other order to achieve this purpose. As such, the claimed elements are not among unlimited choice one may choose from, but a very basic design for a donor nucleic acid for NHEJ based on the teaching from Cost and Taniwaki,


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1636